DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 11-4-2021.  Claims 16-30 withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-4, 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Voss 2020/0211521 in view of Shim 2015/0163599

Regarding claim 1, Voss teaches an acoustic transducer, disposed within a wearable sound device or to be disposed within the wearable sound device (Fig 8, Abstract, a hearing device, such as a receiver in canal hearing device), configured to perform an acoustic transformation, the acoustic transducer comprising:
at least one anchor structure (Fig 8, a left anchor 806 and a right anchor 806, [48]); 
an actuator (piezoelectric material applied to the left/right cantilever beam 806 disposed on the film structure (Paragraphs 1, 10-11 teaches each of the cantilever beams comprise a piezoelectric material sandwiched between two electrodes configured to receive the applied drive signal. The applied drive signal either stretches or compresses the piezoelectric material causing the cantilever beams to bend or deflect.  Bending or deflection of cantilever beams causes an associated movable diaphragm, Fig 8, [11, 48] teaches piezoelectric material comprises the cantilever beams left/Right 806),
 the actuator (Fig 8 Left/Right cantilever beams 806) configured to actuate the film structure (paragraphs [1, 11] to form a vent temporarily (air gap 704); 
Voss’s Figs 8a-8b teaches wherein the film structure (Paragraphs 1, 10-11 teaches each of the cantilever beams comprise a piezoelectric material sandwiched between two 
partitions a space into a first volume (Fig 8a front volume 801) to be connected to an ear canal of a wearable sound device user (sound outlet 803) and a second volume (Fig 8a rear volume 802) to be connected to an ambient of the wearable sound device (venting opening 809); 
wherein the ear canal (sound outlet 803) and the ambient (venting opening 809) are to be connected via the vent temporarily opened (air gap 807) when the film structure is actuated.
Voss does not teach a film structure disposed within a first layer and anchored by the at least one anchor structure disposed within a second layer.
Shim teaches a film structure (Fig 2, membrane 223, [42]) disposed within a first layer (membrane 223 includes silicon oxide, [42]) and anchored (Fig 2, support 214, [42]) by the at least one anchor structure disposed within a second layer (support 214 includes silicon oxide, [42]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Voss’s invention as taught by Shim for supporting the structure of the membrane.
Regarding claim 2, Voss teaches an acoustic transducer (Figs 7-8, Abstract, a hearing device, such as a receiver in canal hearing device), the membrane is configured to perform the acoustic transformation (Abstract),
Voss does not teach wherein the film structure disposed within the first layer comprises a membrane
Shim teaches wherein the film structure (Fig 2, membrane 223, [42]) disposed within the first layer comprises a membrane (membrane 223 includes silicon oxide, [42]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Voss’s invention by having a film structure and an anchor structure include silicon oxide as taught by Shim.  The motivation would reduce the manufacturing cost.
Regarding claim 3, Voss teaches the acoustic transducer (Fig 8, Abstract, a hearing device, such as a receiver in canal hearing device) of claim 2, wherein the membrane performing the acoustic transformation is configured to be actuated to form the vent (Fig 8, vent/gap 807, [48]) (Paragraphs 1,11 teach piezoelectric material causing the left/right cantilever beams  806 to bend or deflect. Bending or deflection of cantilever beams causes an associated movable diaphragm),
a slit is formed within the membrane (paragraphs [1, 11] to form a vent temporarily (air gap 807); and the vent is formed because of the slit (the actuator left/right cantilever beams 806) configured to actuate the film structure (paragraphs [1, 11] to form a vent temporarily (air gap 807); 
Regarding claim 4, Voss teaches the acoustic transducer of claim 3, wherein a portion of the film structure by the slit makes no physical contact with any other component within the acoustic transducer (Paragraphs [1, 11] teach piezoelectric material causing the left/right cantilever beams 806 to bend or deflect. Bending or deflection of cantilever beams causes an associated movable diaphragm, Fig 8, shows vent/air gap 807 between the left/right cantilever beams make not physical contact with any other component with in the acoustic transducer).
Regarding claim 6, Voss teaches the acoustic transducer of claim 1, wherein the film structure Paragraphs [1, 11] teach piezoelectric material causing the Left/Right cantilever beams 806 to bend or deflect. Bending or deflection of cantilever beams causes an associated movable diaphragm) comprises: a first flap disposed within the first layer (Fig 8 shows the Left/right flaps 806 disposed in the anchor layer 805), the first flap (Fig 8, first flap/Left 806) comprising: 
 a first end anchored (Fig 8 a first end anchored/Left 805) by a first anchor structure of the at least one anchor structure; and 
a second end (Fig 8, a second end is the tip of Right 806 opposite to the second end of the first flap/Left 806) configured to perform a first up-and-down movement to form the vent (Left/Right flaps 806 pre-bended, bent form air gap 807, [46, 48]).
Regarding claim 7, Voss teaches the acoustic transducer of claim 6, wherein the film structure comprises: a second flap (Fig 8 shows second flap/Right 806 disposed within the first layer (anchor layer 805, [48]), the second flap comprising:

Regarding claim 8, Voss teaches the acoustic transducer of claim 7, wherein the film structure disposed within the first layer comprises a membrane configured to perform the acoustic transformation (Fig 8, moveable diaphragms each comprising one or more cantilever beams,  abstract, [10-11]), and the membrane comprises the first flap and the second flap (Fig 8, Left/Right cantilever beams 806, moveable diaphragms each comprising one or more cantilever beams, abstract, [10-11,48]).
Regarding claim 9, Voss teaches the acoustic transducer of claim 1, wherein the wearable sound device (Figs 7-8, Abstract, a hearing device, such as a receiver in canal hearing device) further comprises a housing structure (Fig 8, 810), and the space divided into the first volume (Fig 8a front volume 801) and the second volume (Fig 8a rear volume 802) is formed within the housing structure. 

Allowable Subject Matter
5.	Claims 5, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 object because “wherein the slit divides the membrane into a first membrane portion and a second membrane portion; the first membrane portion is actuated to have a first displacement; the second membrane portion is actuated to have a second displacement; over a segment of the slit, a difference between the first displacement of the first membrane portion and the second displacement of the second membrane 
	Claim 10 object because “sensing device configured to generate a sensing result; wherein whether the vent is formed is determined according to the sensing result.”
	Claim 15 object because “the driving circuit comprises a frequency response equalizer; the frequency response equalizer is enabled when the vent is opened; the frequency response equalizer is disabled when the vent is closed.”
	It is not obvious to implement the driving circuit comprises a frequency response equalizer.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653